      Case 18-00728-SMT          Doc 34 Filed 12/07/18 Entered 12/07/18 14:52:21                      Desc Order
                                   To File Amended Mailing Page 1 of 5
oflamx13 (04/10)




                                                                                            Case No.: 18−00728−SMT
In Re: Lorie Lynn Rones                                                                                   Chapter: 13
                                         United States Bankruptcy Court for the
                                                  District of Columbia
                                         E. Barrett Prettyman U. S. Courthouse
                                           333 Constitution Ave, NW #1225
                                                Washington, DC 20001
                                                     (202) 354−3280
                                                www.dcb.uscourts.gov


                          ORDER TO FILE AMENDED MAILING MATRIX
              COVERSHEET OR SHOW CAUSE WHY MATRIX OUGHT NOT BE STRICKEN
              ================================================================

  On 12/07/2018, the debtor(s) filed a list under Fed. R. Bankr. Proc. 1007(a)(1) and mailing matrix in the
above−captioned case (Dkt. No. 30). The list and matrix were filed, however, using the wrong form of verification.1

   Previously, the court required only a signed coversheet. Now, however, the court requires the debtor to declare,
under penalty of perjury, that the list and matrix contain the true and correct name and address of (1) each creditor;
(2) each of the parties required to be listed on Schedule G; and (3) each entity required to be listed on Schedule H.
The coversheet the debtor(s) submitted with the list and matrix did not meet these requirements. It is thus

  ORDERED that within 7 days of the entry of this order the debtor(s) shall file an amended list and mailing matrix
accompanied by a proper form of verification or show cause, by a writing filed with this court, why the list and
mailing matrix (Dkt. No. 30) ought not be stricken.

Copies to:

Debtor(s)
Attorney for the Debtor(s) (if any)
Chapter 13 Trustee

_______________________________
1An  acceptable form of verification, which can also be found on the court's website at
http://www.dcb.uscourts.gov/dcb/local−forms, is attached to this order.


                                                                                          For the Court:
                                                                                          Angela D. Caesar
Dated: 12/7/18
                                                                                          By:
                                                                                          FB
    Case 18-00728-SMT             Doc 34 Filed 12/07/18 Entered 12/07/18 14:52:21                     Desc Order
                                    To File Amended Mailing Page 2 of 5

                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF COLUMBIA


In Re                                                          )


                                                               )


                                                                                         Case No.
                                                               )                         ____________________


                                                               )                         (Chapter ____)


                                                 Debtor(s).    )

                          AMENDMENT TO LIST OF CREDITORS AND MAILING
                       MATRIX TO ADD PREVIOUSLY UNLISTED ENTITY OR ENTITIES

   1. For the entities on the attached list, the List of Creditors and Mailing Matrix previously filed in this case is
amended to add the name and address of each such entity. The attached list, consists of ________ pages and a total of
________ entities listed with their correct addresses.

    2. As hereby amended (and as amended by any prior amendments filed and by any amendment(s) being filed
contemporaneously herewith), the List of Creditors and Mailing Matrix contains a true and correct name and address
of:

   − each of my creditors (those entities required to be scheduled on Schedules D, E, and F, the Schedules of
Creditors Holding Claims, in this case),

   − each of the parties required to be listed on Schedule G − Executory Contracts and Unexpired Leases, that is, the
parties other than myself, to any unexpired lease of real or personal property to which I am a party;

    − each entity required to be listed on Schedule H − Codebtors (any entity, other than my spouse in a joint case, that
is also liable on any debts owed to any of my listed creditors, including all guarantors and co−signers).

I declare under penalty of perjury that the foregoing is true and correct.

   Executed on this ______ day of _______________, ____________ by:

                             ____________________________________________
                             Debtor

   Executed on this ______ day of _______________, ____________ by:

                             ___________________________________________
                              Joint Debtor (if joint case filed by both spouses)
    Case 18-00728-SMT             Doc 34 Filed 12/07/18 Entered 12/07/18 14:52:21                        Desc Order
                                    To File Amended Mailing Page 3 of 5



                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF COLUMBIA


In Re                                                           )


                                                                )


                                                                                           Case No.
                                                                )                          ____________________


                                                                )                          (Chapter ____)


                                                  Debtor(s).    )

                                 AMENDMENT TO LIST OF CREDITORS
                      AND MAILING MATRIX TO CHANGE ADDRESS OF PREVIOUSLY
                    LISTED ENTITY (OR ADDRESSES OF PREVIOUSLY LISTED ENTITIES)

   1. For the entities on the attached list, the List of Creditors and Mailing Matrix previously filed in this case is
amended to change the address of each such entity. The attached list, consists of ________ pages and a total of
________ entities listed with their correct addresses.

    2. As hereby amended (and as amended by any prior amendments filed and by any amendment(s) being filed
contemporaneously herewith), the List of Creditors and Mailing Matrix contains a true and correct name and address
of:

   − each of my creditors (those entities required to be scheduled on Schedules D, E, and F, the Schedules of
Creditors Holding Claims, in this case),

   − each of the parties required to be listed on Schedule G − Executory Contracts and Unexpired Leases, that is, the
parties other than myself, to any unexpired lease of real or personal property to which I am a party;

    − each entity required to be listed on Schedule H − Codebtors (any entity, other than my spouse in a joint case, that
is also liable on any debts owed to any of my listed creditors, including all guarantors and co−signers).

I declare under penalty of perjury that the foregoing is true and correct.

   Executed on this ______ day of _______________, ____________ by:

                             ____________________________________________
                             Debtor

   Executed on this ______ day of _______________, ____________ by:

                             ___________________________________________
                              Joint Debtor (if joint case filed by both spouses)
    Case 18-00728-SMT             Doc 34 Filed 12/07/18 Entered 12/07/18 14:52:21                        Desc Order
                                    To File Amended Mailing Page 4 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF COLUMBIA


In Re                                                           )


                                                                )


                                                                                           Case No.
                                                                )                          ____________________


                                                                )                          (Chapter ____)


                                                 Debtor(s).     )

                       AMENDMENT TO LIST OF CREDITORS AND MAILING MATRIX
                    TO CHANGE NAME(S) OF PREVIOUSLY LISTED ENTITY OR ENTITIES

   1. For the entities on the attached list, the List of Creditors and Mailing Matrix previously filed in this case is
amended to change the name of each such entity. The attached list, consists of ________ pages and a total of
________ entities listed with their correct addresses. A separate Amendment to List of Creditors and Mailing Matrix
to Delete Previously Listed Entity or Entities is also being filed in order to delete the erroneous listing for each entity
whose listing is being hereby corrected.

    2. As hereby amended (and as amended by any prior amendments filed and by any amendment(s) being filed
contemporaneously herewith), the List of Creditors and Mailing Matrix contains a true and correct name and address
of:

   − each of my creditors (those entities required to be scheduled on Schedules D, E, and F, the Schedules of
Creditors Holding Claims, in this case),

   − each of the parties required to be listed on Schedule G − Executory Contracts and Unexpired Leases, that is, the
parties other than myself, to any unexpired lease of real or personal property to which I am a party;

    − each entity required to be listed on Schedule H − Codebtors (any entity, other than my spouse in a joint case, that
is also liable on any debts owed to any of my listed creditors, including all guarantors and co−signers).

I declare under penalty of perjury that the foregoing is true and correct.

   Executed on this ______ day of _______________, ____________ by:

                             ____________________________________________
                             Debtor

   Executed on this ______ day of _______________, ____________ by:

                             ___________________________________________
                              Joint Debtor (if joint case filed by both spouses)
    Case 18-00728-SMT             Doc 34 Filed 12/07/18 Entered 12/07/18 14:52:21                        Desc Order
                                    To File Amended Mailing Page 5 of 5

                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF COLUMBIA


In Re                                                          )


                                                               )


                                                                                        Case No.
                                                               )                        ____________________


                                                               )                        (Chapter ____)


                                                Debtor(s).     )

                          AMENDMENT TO LIST OF CREDITORS AND MAILING
                       MATRIX TO DELETE PREVIOUSLY LISTED ENTITY OR ENTITIES

   1. For the entities on the attached list, the List of Creditors and Mailing Matrix previously filed in this case is
amended to delete each such entity under an erroneous name). The attached list, consists of ________ pages and a
total of ________ entities listed with each entity's correct address. If the listing of an entity is being deleted because
the name of the entity was erroneous, I am also filing a separate Amendment to List of Creditors and Mailing Matrix
to Change Name of Previously Listed Entity or Entities that will list the entity using its correct name.

    2. As hereby amended (and as amended by any prior amendments filed and by any amendment(s) being filed
contemporaneously herewith), the List of Creditors and Mailing Matrix contains a true and correct name and address
of:

   − each of my creditors (those entities required to be scheduled on Schedules D, E, and F, the Schedules of
Creditors Holding Claims, in this case),

   − each of the parties required to be listed on Schedule G − Executory Contracts and Unexpired Leases, that is, the
parties other than myself, to any unexpired lease of real or personal property to which I am a party;

    − each entity required to be listed on Schedule H − Codebtors (any entity, other than my spouse in a joint case, that
is also liable on any debts owed to any of my listed creditors, including all guarantors and co−signers).

I declare under penalty of perjury that the foregoing is true and correct.

   Executed on this ______ day of _______________, ____________ by:

                             ____________________________________________
                             Debtor

   Executed on this ______ day of _______________, ____________ by:

                             ___________________________________________
                              Joint Debtor (if joint case filed by both spouses)
